Exhibit 10.5
 
 
THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL DUE
UPON MATURITY IS APPROXIMATELY $250,918.91, TOGETHER WITH ACCRUED INTEREST, IF
ANY, AND ALL ADVANCES MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE.
 
Return to:  Sunstate Federal Credit Union, 405 SE 2nd Place, Gainesville, FL
32402
 
This document was prepared by:  Member Business Solutions, LLC, 3692 Coolidge
Court, #200, Tallahassee, FL 32311-7890
 
State of Florida’s Documentary Stamp Tax required by law in the amount of
$1,137.50 has been paid to the Clerk of the Circuit Court (or the County
Comptroller, if applicable) for the County of Alachua, State of Florida.
 
 

--------------------------------------------------------------------------------

Space Above This Line For Recording Data


ASSIGNMENT OF LEASES AND RENTS

--------------------------------------------------------------------------------



DATE AND PARTIES.  The date of this Assignment of Leases and Rents (Assignment)
is March 22, 2011.  The parties and their addresses are:
 
ASSIGNOR:
 
CTD HOLDINGS, INC.
A Florida Corporation
f/k/a Cyclodextrin Technologies Development, Inc.
27317 NW 78th Avenue
High Springs, FL 32643
 
LENDER:
 
SUNSTATE FEDERAL CREDIT UNION
Organized and existing under the laws of Florida
405 SE 2nd Place
Gainesville, FL 32602
 
1.   SECURED DEBTS.  The term “Secured Debts” includes and this Assignment will
secure each of the following:
 
A.   Specific Debts.  The following debts and all extensions, renewals,
refinancings, modifications and replacements.  A promissory note or other
agreement, No. 103428-01, dated March 22, 2011, from Assignor to Lender, with a
loan amount of $325,000.00 and maturing on March 22, 2016.
 
 
1

--------------------------------------------------------------------------------

 
 
B.   All Debts.  All present and future debts made within 20 years from the date
of this Assignment from Assignor to Lender, even if this Assignment is not
specifically referenced, or if the future debt is unrelated to or of a different
type than this debt.  If more than one person signs this Assignment, each agrees
that it will secure debts incurred either individually or with others who may
not sign this Assignment.  Nothing in this Assignment constitutes a commitment
to make additional or future loans or advances.  Any such commitment must be in
writing.  In the event that Lender fails to provide any required notice of the
right of rescission, Lender waives any subsequent security interest in the
Assignor’s principal dwelling that is created by this Assignment.  This
Assignment will not secure any debt for which a non-possessory, non-purchase
money security interest is created in “household goods” in connection with a
“consumer loan,” as those terms are defined by federal law governing unfair and
deceptive credit practices.  This Assignment will not secure any debt for which
a security interest is created in “margin stock” and Lender does not obtain a
“statement of purpose,” as defined and required by federal law governing
securities.  This Assignment will not secure any other debt if Lender fails,
with respect to that other debt, to fulfill any necessary requirements or
limitations of Sections 19(a), 32, or 35 of Regulation Z.
 
C.   Sums Advanced.  All sums advanced and expenses incurred by Lender under the
terms of this Assignment.
 
2.   MAXIMUM OBLIGATION LIMIT.  The total principal amount secured by this
Assignment at any one time and from time to time will not exceed
$325,000.00.  Any limitation of amount does not include interest and other fees
and charges validly made pursuant to this Assignment.  Also, this limitation
does not apply to advances made under the terms of this Assignment to protect
Lender’s security and to perform any of the covenants contained in this
Assignment.
 
3.   ASSIGNMENT OF LEASES AND RENTS.  For good and valuable consideration, the
receipt and sufficiency of which is acknowledged, and to secure the Secured
Debts and Assignor’s performance under this Assignment, Assignor does hereby
assign, grant, bargain, convey and mortgage to Lender as additional security all
the right, title and interest in the following (Property).
 
A.   Existing or future leases, subleases, licenses, guaranties and any other
written or verbal agreements for the use and occupancy of the Property,
including but not limited to any extensions, renewals, modifications or
replacements (Leases).
 
B.   Rents, issues and profits, including but not limited to security deposits,
minimum rents, percentage rents, additional rents, common area maintenance
charges, parking charges, real estate taxes, other applicable taxes, insurance
premium contributions, liquidated damages following default, cancellation
premiums, “loss of rents” insurance, guest receipts, revenues, royalties,
proceeds, bonuses, accounts, contract rights, general intangibles, and all
rights and claims which Assignor may have regarding the Property (Rents).
 
C.   The term Property as used in this Assignment shall include the following
described real property:
 
THE NW 1/4 OF THE SE 1/4 OF SECTION 8, TOWNSHIP 9 SOUTH, RANGE 17 EAST, ALACHUA
COUNTY, FLORIDA.
 
 
2

--------------------------------------------------------------------------------

 
 
TOGETHER WITH ROAD RIGHT-OF-WAY EASEMENT OVER THE WEST 30.00 FEET OF THE NE 1/4
OF SECTION 8, TOWNSHIP 9 SOUTH, RANGE 17 EAST, ALACHUA COUNTY, FLORIDA, AS PER
O.R. BOOK 1977, PAGE 476, PUBLIC RECORDS OF ALACHUA COUNTY, FLORIDA.
 
The property is located in Alachua County at 27317 NW 78th Avenue, High Springs,
Florida 32643.
 
In the event any item listed as Leases or Rents is determined to be personal
property, this Assignment will also be regarded as a security agreement.
 
4.   PAYMENTS.  Assignor agrees that all payments under the Secured Debts will
be paid when due and in accordance with the terms of the Secured Debts and this
Assignment.
 
5.   COLLECTION OF RENTS.  Assignor may collect, receive, enjoy and use the
Rents so long as Assignor is not in default.  Assignor will not collect in
advance any Rents due in future lease periods, unless Assignor first obtains
Lender’s written consent.
 
Upon default, Assignor will receive any Rents in trust for Lender and Assignor
will not commingle the Rents with any other funds.  When Lender so directs,
Assignor will endorse and deliver any payments of Rents from the Property to
Lender.  Amounts collected will be applied at Lender’s discretion to the Secured
Debts, the costs of managing, protecting and preserving the Property, and other
necessary expenses.
 
Assignor agrees that this Assignment is immediately effective between Assignor
and Lender and effective as to third parties on the recording of this
Assignment.
 
6.   COLLECTION EXPENSES AND ATTORNEYS’ FEES.  On or after the occurrence of an
Event of Default, to the extent permitted by law, Assignor agrees to pay all
expenses of collection, enforcement or protection of Lender’s rights and
remedies under this Assignment or any other document relating to the Secured
Debts.  Assignor agrees to pay expenses for Lender to inspect and preserve the
Property and for any recordation costs of releasing the Property from this
Assignment.  Expenses include, but are not limited to, attorneys’ fees of 10
percent of the Principal sum due or a larger amount as the court judges as
reasonable and just, court costs and other legal expenses.  These expenses are
due and payable immediately.  If not paid immediately, these expenses will bear
interest from the date of payment until paid in full at the highest interest
rate in effect as provided for in the terms of the Secured Debts.  In addition,
to the extent permitted by the United States Bankruptcy Code, Assignor agrees to
pay the reasonable attorneys’ fees incurred by Lender to protect Lender’s rights
and interests in connection with any bankruptcy proceedings initiated by or
against Assignor.
 
7.   ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.  As used in this section, (1)
Environmental Law means, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA, 42 U.S.C. 9601 et seq.), all
other federal, state and local laws, regulations, ordinances, court orders,
attorney general opinions or interpretive letters concerning the public health,
safety, welfare, environment or a hazardous substance; and (2) Hazardous
Substance means any toxic, radioactive or hazardous material, waste, pollutant
or contaminant which has characteristics which render the substance dangerous or
potentially dangerous to the public health, safety, welfare or environment.  The
term includes, without limitation, any substances defined as “hazardous
material,” “toxic substance,” “hazardous waste,” “hazardous substance,” or
“regulated substance” under any Environmental Law.
 
 
3

--------------------------------------------------------------------------------

 
 
Assignor represents, warrants and agrees that:
 
A.   Except as previously disclosed and acknowledged in writing to Lender, no
Hazardous Substance has been, is, or will be located, transported, manufactured,
treated, refined, or handled by any person on, under or about the Property,
except in the ordinary course of business and in strict compliance with all
applicable Environmental Law.
 
B.   Except as previously disclosed and acknowledged in writing to Lender,
Assignor has not and will not cause, contribute to, or permit the release of any
Hazardous Substance on the Property.
 
C.   Assignor will immediately notify Lender if (1) a release or threatened
release of Hazardous Substance occurs on, under or about the Property or
migrates or threatens to migrate from nearby property; or (2) there is a
violation of any Environmental Law concerning the Property.  In such an event,
Assignor will take all necessary remedial action in accordance with
Environmental Law.
 
D.   Except as previously disclosed and acknowledged in writing to Lender,
Assignor has no knowledge of or reason to believe there is any pending or
threatened investigation, claim, or proceeding of any kind relating to (1) any
Hazardous Substance located on, under or about the Property; or (2) any
violation by Assignor or any tenant of any Environmental Law.  Assignor will
immediately notify Lender in writing as soon as Assignor has reason to believe
there is any such pending or threatened investigation, claim, or proceeding.  In
such an event, Lender has the right, but not the obligation, to participate in
any such proceeding including the right to receive copies of any documents
relating to such proceedings.
 
E.   Except as previously disclosed and acknowledged in writing to Lender,
Assignor and every tenant have been, are and will remain in full compliance with
any applicable Environmental Law.
 
F.   Except as previously disclosed and acknowledged in writing to Lender, there
are no underground storage tanks, private dumps or open wells located on or
under the Property and no such tank, dump or well will be added unless Lender
first consents in writing.
 
G.   Assignor will regularly inspect the Property, monitor the activities and
operations on the Property, and confirm that all permits, licenses or approvals
required by any applicable Environmental Law are obtained and complied with.
 
 
4

--------------------------------------------------------------------------------

 
 
H.   Assignor will permit, or cause any tenant to permit, Lender or Lender’s
agent to enter and inspect the Property and review all records at any reasonable
time to determine (1) the existence, location and nature of any Hazardous
Substance on, under or about the Property; (2) the existence, location, nature,
and magnitude of any Hazardous Substance that has been released on, under or
about the Property; or (3) whether or not Assignor and any tenant are in
compliance with applicable Environmental Law.
 
I.   Upon Lender’s request and at any time, Assignor agrees, at Assignor’s
expense, to engage a qualified environmental engineer to prepare an
environmental audit of the Property and to submit the results of such audit to
Lender.  The choice of the environmental engineer who will perform such audit is
subject to Lender’s approval.
 
J.   Lender has the right, but not the obligation, to perform any of Assignor’s
obligations under this section at Assignor’s expense.
 
K.   As a consequence of any breach of any representation, warranty or promise
made in this section, (1) Assignor will indemnify and hold Lender and Lender’s
successors or assigns harmless from and against all losses, claims, demands,
liabilities, damages, cleanup, response and remediation costs, penalties and
expenses, including without limitation all costs of litigation and attorneys’
fees, which Lender and Lender’s successors or assigns may sustain; and (2) at
Lender’s discretion, Lender may release this Assignment and in return Assignor
will provide Lender with collateral of at least equal value to the Property
without prejudice to any of Lender’s rights under this Assignment.
 
L.   Notwithstanding any of the language contained in this Assignment to the
contrary, the terms of this section will survive any foreclosure or satisfaction
of this Assignment regardless of any passage of title to Lender or any
disposition by Lender of any or all of the Property.  Any claims and defenses to
the contrary are hereby waived.
 
8.   CONDEMNATION.  Assignor will give Lender prompt notice of any pending or
threatened action by private or public entities to purchase or take any or all
of the Property through condemnation, eminent domain, or any other
means.  Assignor authorizes Lender to intervene in Assignor’s name in any of the
above described actions or claims.  Assignor assigns to Lender the proceeds of
any award or claim for damages connected with a condemnation or other taking of
all or any part of the Property.  Such proceeds will be considered payments and
will be applied as provided in this Assignment.  This assignment of proceeds is
subject to the terms of any prior mortgage, deed of trust, security agreement or
other lien document.
 
9.   APPOINTMENT OF A RECEIVER.  On or after an Assignor’s default, Assignor
agrees to Lender making an application to the court for an appointment of a
receiver for the benefit of Lender to take possession of the Property and the
Leases, with the power to receive, collect and apply the Rents.  Any Rents
collected will be applied as the court authorizes to pay taxes, to provide
insurance, to make repairs and to pay costs or any other expenses relating to
the Property, the Leases and Rents, and any remaining sums shall be applied to
the Secured Debts.  Assignor agrees that this appointment of a receiver may be
without giving bond, without reference to the then-existing value of the
Property, and without regard to the insolvency of any person liable for any of
the Secured Debts.
 
 
5

--------------------------------------------------------------------------------

 
 
10.   DUE ON SALE OR ENCUMBRANCE.  Lender may, at its option, declare the entire
balance of the Secured Debt to be immediately due and payable upon the creation
of, or contract for the creation of, any lien, encumbrance, transfer or sale of
all or any part of the Property.  This right is subject to the restrictions
imposed by federal law (12 C.F.R. 591), as applicable.
 
11.   TRANSFER OF AN INTEREST IN THE ASSIGNOR.  If Assignor is an entity other
than a natural person (such as a corporation, partnership, limited liability
company or other organization), Lender may demand immediate payment if:
 
A.   A beneficial interest in Assignor is sold or transferred.
 
B.   There is a change in either the identity or number of members of a
partnership or similar entity.
 
C.   There is a change in ownership of more than 25 percent of the voting stock
of a corporation, partnership, limited liability company or similar entity.
 
However, Lender may not demand payment in the above situations if it is
prohibited by law as of the date of this Assignment.
 
12.   WARRANTIES AND REPRESENTATIONS.  Assignor makes to Lender the following
warranties and representations which will continue as long as this Assignment is
in effect:
 
A.   Power.  Assignor is duly organized, and validly existing and in good
standing in all jurisdictions in which Assignor operates.  Assignor has the
power and authority to enter into this transaction and to carry on Assignor’s
business or activity as it is now being conducted and, as applicable, is
qualified to do so in each jurisdiction in which Assignor operates.
 
B.   Authority.  The execution, delivery and performance of this Assignment and
the obligation evidenced by this Assignment are within Assignor’s powers, have
been duly authorized, have received all necessary governmental approval, will
not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which Assignor is a party or to which Assignor
is or any of Assignor’s property is subject.
 
C.   Name and Place of Business.  Other than previously disclosed in writing to
Lender, Assignor has not changed Assignor’s name or principal place of business
within the last 10 years and has not used any other trade or fictitious
name.  Without Lender’s prior written consent, Assignor does not and will not
use any other name and will preserve Assignor’s existing name, trade names and
franchises.
 
D.   Title.  Assignor has good title to the Leases, Rents and Property and the
right to assign, grant, bargain, convey and mortgage to Lender as additional
security the Leases and Rents, and no other person has any right in the Leases
and Rents.
 
 
6

--------------------------------------------------------------------------------

 
 
E.   Recordation.  Assignor has recorded the Leases as required by law or as
otherwise prudent for the type and use of the Property.
 
F.   Default.  No default exists under the Leases, and the parties subject to
the Leases have not violated any applicable law on leases, licenses and
landlords and tenants.  Assignor, at its sole cost and expense, will keep,
observe and perform, and require all other parties to the Leases to comply with
the Leases and any applicable law.  If Assignor or any party to the Lease
defaults or fails to observe any applicable law, Assignor will promptly notify
Lender,
 
G.   Lease Modification.  Assignor has not sublet, modified, extended, canceled,
or otherwise altered the Leases, or accepted the surrender of the Property
covered by the Leases (unless the Leases so require).
 
H.   Encumbrance.  Assignor has not assigned, compromised, subordinated or
encumbered the Leases and Rents.
 
13.   COVENANTS.  Assignor agrees to the following covenants:
 
A.   Rent Abatement and Insurance.  When any Lease provides for an abatement of
Rents due to fire, flood or other casualty, Assignor will insure against this
risk of loss with a policy satisfactory to Lender.  Assignor may choose the
insurance company, subject to Lender’s approval, which will not be unreasonably
withheld.
 
B.   Copies of Leases.  Assignor will promptly provide Lender with copies of the
Leases and will certify these Leases are true and correct copies.  The existing
Leases will be provided on execution of the Assignment, and all future Leases
and any other information with respect to these Leases will be provided
immediately after they are executed.
 
C.   Right To Rents.  Immediately after the execution of this Assignment,
Assignor will notify all current and future tenants and others obligated under
the Leases of Lender’s rights to the Leases and Rents, and will request that
they immediately pay all future Rents directly to Lender when Assignor or Lender
asks them to do so.
 
D.   Accounting.  When Lender requests, Assignor will provide to Lender an
accounting of Rents, prepared in a form acceptable to Lender, subject to
generally accepted accounting principles and certified by Assignor or Assignor’s
accountant to be current, accurate and complete as of the date requested by
Lender.
 
E.   Lease Modification.  Assignor will not sublet, modify, extend, cancel, or
otherwise alter the Leases, or accept the surrender of the Property covered by
the Leases (unless the Leases so require) without Lender’s written consent.
 
F.   Encumbrance.  Assignor will not assign, compromise, subordinate or encumber
the Leases and Rents without Lender’s prior written consent.
 
 
7

--------------------------------------------------------------------------------

 
 
G.   Future Leases.  Assignor will not enter into any future Leases without
prior written consent from Lender.  Assignor will execute and deliver such
further assurances and assignments as to these future Leases as Lender requires
from time to time.
 
H.   Personal Property.  Assignor will not sell or remove any personal property
on the Property, unless Assignor replaces this personal property with like kind
for the same or better value.
 
I.   Prosecution and Defense of Claims.  Assignor will appear in and prosecute
its claims or defend its title to the Leases and Rents against any claims that
would impair Assignor’s interest under this Assignment and, on Lender’s request,
Assignor will also appear in any action or proceeding on behalf of
Lender.  Assignor agrees to assign to Lender, as requested by Lender, any right,
claims or defenses which Assignor may have against parties who supply labor or
materials to improve or maintain the leaseholds subject to the Leases and/or the
Property.
 
J.   Liability and Indemnification.  Lender does not assume or become liable for
the Property’s maintenance, depreciation, or other losses or damages when Lender
acts to manage, protect or preserve the Property, except for losses or damages
due to Lender’s gross negligence or intentional torts.  Otherwise, Assignor will
indemnify Lender and hold Lender harmless for all liability, loss or damage that
Lender may incur when Lender opts to exercise any of its remedies against any
party obligated under the Leases.
 
K.   Leasehold Estate.  Assignor will not cause or permit the leasehold estate
under the Leases to merge with Assignor’s reversionary interest, and agrees that
the Leases shall remain in full force and effect regardless of any merger of the
Assignor’s interests and of any merger of the interests of Assignor and any
party obligated under the Leases.
 
L.   Insolvency.  Lender will be the creditor of each tenant and of anyone else
obligated under the Leases who is subject to an assignment for the benefit of
creditors, an insolvency, a dissolution or a receivership proceeding, or a
bankruptcy.
 
14.   DEFAULT.  Assignor will be in default if any of the following events
(known separately and collectively as an Event of Default) occur:
 
A.   Payments.  Assignor fails to make a payment in full when due.
 
B.   Insolvency or Bankruptcy.  The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against Assignor,
Borrower, or any co-signer, endorser, surety or guarantor of this Assignment or
any other obligations Borrower has with Lender.
 
 
8

--------------------------------------------------------------------------------

 
 
C.   Business Termination.  Assignor merges, dissolves, reorganizes, ends its
business or existence, or a partner or majority owner dies or is declared
legally incompetent.
 
D.   Failure to Perform.  Assignor fails to perform any condition or to keep any
promise or covenant of this Assignment.
 
E.   Other Documents.  A default occurs under the terms of any other document
relating to the Secured Debts.
 
F.   Other Agreements.  Assignor is in default on any other debt or agreement
Assignor has with Lender.
 
G.   Misrepresentation.  Assignor makes any verbal or written statement or
provides any financial information that is untrue, inaccurate, or conceals a
material fact at the time it is made or provided.
 
H.   Judgment.  Assignor fails to satisfy or appeal any judgment against
Assignor.
 
I.   Forfeiture.  The Property is used in a manner or for a purpose that
threatens confiscation by a legal authority.
 
J.   Name Change.  Assignor changes Assignor’s name or assumes an additional
name without notifying Lender before making such a change.
 
K.   Property Transfer.  Assignor transfers all or a substantial part of
Assignor’s money or property.  This condition of default, as it relates to the
transfer of the Property, is subject to the restrictions contained in the DUE ON
SALE section.
 
L.   Property Value.  Lender determines in good faith that the value of the
Property has declined or is impaired.
 
M.   Material Change.  Without first notifying Lender, there is a material
change in Assignor’s business, including ownership, management, and financial
conditions.
 
N.   Insecurity.  Lender determines in good faith that a material adverse change
has occurred in Assignor’s financial condition from the conditions set forth in
Assignor’s most recent financial statement before the date of this Assignment or
that the prospect for payment or performance of the Secured Debts is impaired
for any reason.
 
15. REMEDIES.  After Assignor defaults, Lender may at Lender’s option do any one
or more of the following.
 
A.   Acceleration.  Lender may make all or any part of the amount owing by the
terms of the Secured Debts immediately due.
 
B.   Additional Security.  Lender may demand additional security or additional
parties to be obligated to pay the Secured Debts.
 
 
9

--------------------------------------------------------------------------------

 
 
C.   Sources.  Lender may use any and all remedies Lender has under Florida or
federal law or in any document relating to the Secured Debts.
 
D.   Insurance Benefits.  Lender may make a claim for any and all insurance
benefits or refunds that may be available on Assignor’s default.
 
E.   Payments Made On Assignor’s Behalf.  Amounts advanced on Assignor’s behalf
will be immediately due and may be added to the Secured Debts.
 
F.   Rents.  Lender may terminate Assignor’s right to collect Rents and directly
collect and retain Rents in Lender’s name without taking possession of the
Property and to demand, collect, receive, and sue for the Rents, giving proper
receipts and releases.  In addition, after deducting all reasonable expenses of
collection from any collected and retained Rents, Lender may apply the balance
as provided for by the Secured Debts.
 
G.   Entry.  Lender may enter, take possession, manage and operate all or any
part of the Property; make, modify, enforce or cancel or accept the surrender of
any Leases; obtain or evict any tenants or licensees; increase or reduce Rents;
decorate, clean and make repairs or do any other act or incur any other cost
Lender deems proper to protect the Property as fully as Assignor could do.  Any
funds collected from the operation of the Property may be applied in such order
as Lender may deem proper, including, but not limited to, payment of the
following:  operating expenses, management, brokerage, attorneys’ and
accountants’ fees, the Secured Debts, and toward the maintenance of reserves for
repair or replacement.  Lender may take such action without regard to the
adequacy of the security, with or without any action or proceeding, through any
person or agent, or receiver to be appointed by a court, and irrespective of
Assignor’s possession.
 
The collection and application of the Rents or the entry upon and taking
possession of the Property as set out in this section shall not cure or waive
any notice of default under the Secured Debts, this Assignment, or invalidate
any act pursuant to such notice.  The enforcement of such remedy by Lender, once
exercised, shall continue for so long as Lender shall elect, notwithstanding
that such collection and application of Rents may have cured the original
default.
 
H.   Waiver.  Except as otherwise required by law, by choosing any one or more
of these remedies Lender does not give up any other remedy. Lender does not
waive a default if Lender chooses not to use a remedy.  By electing not to use
any remedy, Lender does not waive Lender’s right to later consider the event a
default and to use any remedies if the default continues or occurs again.
 
16.   TERM.  This Assignment will remain in full force and effect until the
Secured Debts are paid or otherwise discharged and Lender is no longer obligated
to advance funds under any loan or credit agreement which is a part of the
Secured Debts.  If any or all payments of the Secured Debts are subsequently
invalidated, declared void or voidable, or set aside and are required to be
repaid to a trustee, custodian, receiver or any other party under any bankruptcy
act or other state or federal law, then the Secured Debts will be revived and
will continue in full force and effect as if this payment had not been made.
 
 
10

--------------------------------------------------------------------------------

 
 
17.   CO-SIGNERS.  If Assignor signs this Assignment but is not otherwise
obligated to pay the Secured Debts, Assignor does so only to assign Assignor’s
interest in the Property to secure payment of the Secured Debts and Assignor
does not agree by signing this Assignment to be personally liable on the Secured
Debts.  If this Assignment secures a guaranty between Lender and Assignor,
Assignor agrees to waive any rights that may prevent Lender from bringing any
action or claim against Assignor or any party indebted under the
obligation.  These rights may include, but are not limited to, any
anti-deficiency or one-action laws.
 
18.   WAIVERS.  Except to the extent prohibited by law, Assignor waives all
appraisement and homestead exemption rights relating to the Property.
 
19.   FIXTURE FILING.  Assignor gives to Lender a security interest in all goods
that Assignor owns now or in the future and that are or will become fixtures
related to the Property.
 
20.   OTHER TERMS.  The following are applicable to this Assignment:
 
A.   No Action by Lender.  Nothing contained in this Assignment shall require
Lender to take any action.
 
B.   Additional Terms.  THE OCCURRENCE OF ANY DEFAULT OF THE BORROWER(S) IN
PAYMENT OF THIS PROMISSORY NOTE SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT WITH
RESPECT TO THE INDEBTEDNESS OF THE BORROWER(S) EVIDENCED BY THAT CERTAIN
PROMISSORY NOTE NUMBER 103428-02 DATED MARCH 22, 2011, EXECUTED BY CTD HOLDINGS,
INC., IN THE ORIGINAL PRINCIPAL AMOUNT OF $100,000.00, TOGETHER WITH ANY AND ALL
EXTENSIONS, RENEWALS, MODIFICATIONS, SUBSTITUTIONS, REPLACEMENTS, AND CHANGES IN
FORM THEREOF, WHICH MAY FROM TIME TO TIME AND FOR ANY TERM OR TERMS ARE EFFECTED
BY AN AGREEMENT BETWEEN BORROWER(S) AND THE LENDER.
 
21.   APPLICABLE LAW.  This Assignment is governed by the laws of Florida, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.
 
22.   JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.  Each Assignor’s
obligations under this Assignment are independent of the obligations of any
other Assignor.  Lender may sue each Assignor individually or together with any
other Assignor.  Lender may release any part of the Property and Assignor will
still be obligated under this Assignment for the remaining Property.  If this
Assignment secures a guaranty between Lender and Assignor, Assignor agrees to
waive any rights that may prevent Lender from bringing any action or claim
against Assignor or any party indebted under the obligation.  These rights may
include, but are not limited to, any anti-deficiency or one-action
laws.  Assignor agrees that Lender and any party to this Assignment may extend,
modify or make any change in the terms of this Assignment or any evidence of
debt without Assignor’s consent.  Such a change will not release Assignor from
the terms of this Assignment.  Lender may assign all or part of Lender’s rights
under this Assignment without Assignor’s consent.  If Lender assigns this
Assignment, all of Assignor’s covenants, agreements, representations and
warranties contained in this Assignment will benefit Lender’s successors and
assigns.  The duties of this Assignment will bind the successors and assigns of
Assignor.
 
 
11

--------------------------------------------------------------------------------

 
 
23.   AMENDMENT, INTEGRATION AND SEVERABILITY.  This Assignment may not be
amended or modified by oral agreement.  No amendment or modification of this
Assignment is effective unless made in writing and executed by Assignor and
Lender.  This Assignment and any other documents relating to the Secured Debts
are the complete and final expression of the agreement.  If any provision of
this Assignment is unenforceable, then the unenforceable provision will be
severed and the remaining provisions will still be enforceable.
 
24.   INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Assignment.
 
25.   NOTICE, FINANCIAL REPORTS, ADDITIONAL DOCUMENTS AND RECORDING
TAXES.  Unless otherwise required by law, any notice will be given by delivering
it or mailing it by first class mail to the appropriate party’s address listed
in the DATE AND PARTIES section, or to any other address designated in
writing.  Notice to one Assignor will be deemed to be notice to all
Assignors.  Assignor will inform Lender in writing of any change in Assignor’s
name, address or other application information.  Assignor will provide Lender
any financial statements or information Lender requests.  All financial
statements and information Assignor gives Lender will be correct and
complete.  Assignor agrees to pay all expenses, charges and taxes in connection
with the preparation and recording of this Assignment.  Assignor agrees to sign,
deliver, and file any additional documents or certifications that Lender may
consider necessary to perfect, continue, and preserve Assignor’s obligations
under this Assignment and to confirm Lender’s lien status on any Property, and
Assignor agrees to pay all expenses, charges and taxes in connection with the
preparation and recording thereof.  Time is of the essence.
 
26.   WAIVER OF JURY TRIAL.  All of the parties to this Assignment knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Assignment or
any other documents relating to the Secured Debts or related obligation.  All of
these parties acknowledge that this section has either been brought to the
attention of each party’s legal counsel or that each party had the opportunity
to do so.
 
27.   SIGNATURES.  By signing, Assignor agrees to the terms and covenants
contained in this Assignment.  Assignor also acknowledges receipt of a copy of
this Assignment.
 
THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE PRINCIPAL DUE
UPON MATURITY IS APPROXIMATELY $250,918.91, TOGETHER WITH ACCRUED INTEREST, IF
ANY, AND ALL ADVANCES MADE BY THE MORTGAGEE UNDER THE TERMS OF THIS MORTGAGE.
 
 
12

--------------------------------------------------------------------------------

 
 
ASSIGNOR:
 
CTD Holdings, Inc.
 
By: /s/ Charles E. Strattan                     
Charles E. Strattan, President
 
 
LENDER:
 
Sunstate Federal Credit Union
 
By: /s/ Brian Miller                                
Brian Miller, Commercial Loan Officer
 




ACKNOWLEDGMENT.
(Business or Entity)
 
State of Florida, County of Alachua ss.
 
This instrument was acknowledged before me this 21st day of March, 2011 by
Charles E. Strattan - President of CTD Holdings, Inc., a Florida corporation, on
behalf of the corporation.  He/she/they is/are personally known to me or
has/have produced his driver’s license as identification.
 
My commission expires: June 3, 2011
 
 
/s/ John F. Roscow,
IV                                                                
(Notary Public)
 
(Lender Acknowledgment)
 
State of Florida, County of Alachua ss.
 
This instrument was acknowledged before me this 21st day of March, 2011 by Brian
Miller – Commercial Loan Officer of Sunstate Federal Credit Union, a
corporation, on behalf of the corporation.  He/she/they is/are personally known
to me or has/have produced __________________________ as identification.
 
My commission expires: June 3, 2011
 
 
/s/ John F. Roscow,
IV                                                                
 (Notary Public)
 
 
 
13